Citation Nr: 0020162	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  94-39 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for recurrent 
dislocation, post operative, of the right (major) shoulder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty between July 1951 and 
December 1955.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1991 rating decision of the San 
Juan, Commonwealth of Puerto Rico, Department of Veterans 
Affairs Regional Office (VARO).


FINDING OF FACT

The appellant's service-connected right shoulder disability 
is currently manifested by frequent episodes of dislocation, 
with pain on movement, limitation of motion, instability of 
the joint, and weakness and atrophy of the shoulder girdle 
muscles.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for recurrent dislocation, post operative, of the right 
(major) shoulder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 5202 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the 30 percent evaluation 
assigned his service-connected shoulder disability does not 
reflect adequately the severity of his joint symptomatology.  
A claim for an increased evaluation is well grounded where 
the claimant asserts that a higher rating is justified due to 
an increase in severity of the 

service-connected condition.  See Caffrey v. Brown, 
6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 631-632 (1992).  As the appellant has claimed 
that his disability is more severe, his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).


The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service connection for recurrent dislocation, post operative, 
of the right (major) shoulder was established pursuant an 
August 1963 rating decision.  A 20 percent disability 
evaluation was assigned at that time, effective from March 
1963, under diagnostic code 5202 of the rating schedule.  In 
a November 1971 rating decision, the disability evaluation 
was increased from 20 to 30 percent under diagnostic code 
5202 of the rating schedule.

The rating schedule provides under diagnostic code 5202 for 
the major arm as follows:  A 30 percent evaluation is 
provided for malunion of the humerus with "marked" deformity; 
also a 30 percent rating is assigned for recurrent 
dislocation at the scapulohumeral joint where there are 
frequent episodes of dislocation and guarding of all arm 
movement.  A 50 percent rating is provided where there is 
fibrous union of the humerus.  A 60 percent rating is 
provided where there is nonunion of the humerus (false flail 
joint).  An 80 percent rating is provided where there is loss 
of the head of the humerus (flail shoulder).  38 C.F.R. 
§ 4.71, Diagnostic Code 5202 (1999).

In his May 1991 claim for increase, the appellant reported 
that his right shoulder disability had worsened.  In support 
of this claim, he submitted a private evaluation report dated 
May 1991 from his treating physician, Juan Jose Felix De Los 
Reyes, 

M.D.  This report reflects complaints of recurrent 
dislocation of the right shoulder with pain, a tingling 
sensation of the right upper extremity, illegible 
handwriting, and frozen shoulder.  Objectively, there was 
severe pain and atrophy of the shoulder.  Range of motion 
testing was impossible because of frozen shoulder.  An x-ray 
study revealed right shoulder displacement.  Dr. Felix 
reported similar findings in an April 1993 statement.  At 
this time, Dr. Felix further reported that the appellant had 
"functional incapacity" of the right shoulder with chronic 
right upper extremity pain, weakness, dislocation, marked 
limitation of motion, and complaints of tingling.

VA treatment records dated May 1991, and March and April 
1993, along with report of VA joint examination dated May 
1993, show recurrent dislocation of the right shoulder.  
Clinical findings at the May 1993 VA examination indicated 
the presence of "exquisite pain to pressure of the 
subacromial region anteriorly" and "[p]ainful and limited 
movement."  There was 140 degrees of flexion, 100 degrees of 
abduction, 30 degrees of external rotation, and 60 degrees of 
internal rotation.  Crepitus was present with movement.  The 
examiner noted that the shoulder movement was limited because 
of shoulder condition (i.e., recurrent dislocation) and not 
due to pain, but further noted that movement was painful.

In pertinent part, a private neurological evaluation report 
dated September 1996 from Manuel A. Martinez Rivera, M.D., 
reflects that the appellant presented himself with numerous 
musculoskeletal complaints, including recurrent dislocation 
of the shoulders.  It was noted that he had marked limitation 
of movement in both shoulders, more on the right.  The range 
of right shoulder motion (active) was 110 degrees on flexion 
(180 normal), 20 degrees on extension (50 normal), 90 degrees 
on abduction (180 normal), 40 degrees on adduction (50 
normal), and 80 degrees on internal/external rotation (90 
normal).  A private evaluation report dated November 1996 
from Dr. Felix reflects findings for recurrent dislocation of 
both shoulders, with recurrent chronic post traumatic 
synovitis, degenerative arthritis, and tendinitis, along with 
atrophy characterized by flaccidity of post traumatic origin.


Report of VA joint examination dated May 1997 reflects 
complaints of recurrent right shoulder dislocation with pain 
around the right shoulder joint, with objective findings for 
a well-healed scar with adhesions crossing the joints on the 
right shoulder and affecting function of the joint, along 
with severe instability, tenderness to palpation of the joint 
tendons, and moderate muscle atrophy and weakness of all 
muscles of the right shoulder girdle.  Muscle strength was 
"fair plus," graded as 3.5/5.  The range of right shoulder 
motion was 75 degrees on flexion, 20 degrees on extension, 55 
degrees on adduction, 75 degrees on internal rotation, and 90 
degrees on external rotation.  Again, there was "exquisite 
pain" objectively on all movement of the right shoulder.  
Findings from an x-ray study dated April 1993 were recorded 
in the examination report; these findings were negative for 
arthritis.

A June 2000 statement from Dr. Felix again indicates that the 
veteran's right shoulder was "frozen," as he had previously 
reported in May 1991 and April 1993.  He also indicates that 
the veteran, as a result of his various orthopedic 
disabilities, was "totally and permanently disabled to 
perform any kind of gainful work."  In passing, the Board 
notes that, while this statement, and an accompanying report 
of a June 2000 MRI study, had not been reviewed by the VARO, 
and that such review had not been waived by or on behalf of 
the veteran, consideration of this evidence at this time is 
not contraindicated by the provisions of 38 C.F.R. 
§ 20.1304(c) (1999).  Rather, the Board must point out that 
the evidence compiled in June 2000 is cumulative of evidence, 
and in particular evidence compiled by Dr. Felix, that had 
been previously considered by the VARO. 

While a review of the medical evidence of record shows 
frequent episodes of recurrent dislocation of the right 
shoulder with limitation of motion, pain on movement, and 
atrophy and weakness of the muscles of the shoulder girdle, 
there are no objective findings for fibrous union or nonunion 
of the humerus, or loss of any of the humeral head.  As such, 
the schedular criteria for the assignment of a rating in 
excess of 30 percent under diagnostic code 5202 are not met, 
and the preponderance of the evidence is against the claim 
for increase.


The Board has considered rating the appellant's shoulder 
condition under diagnostic codes 5200 and 5201.  See Suttmann 
v. Brown, 5 Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 
1 Vet.App. 589, 592-593 (1991).  Diagnostic code 5200 
provides 40 and 50 percent disability ratings for ankylosis 
of certain severity.  Diagnostic code 5201 provides a 40 
percent disability rating where shoulder motion is limited to 
25 degrees from the side for the major arm.  In this case, 
the medical evidence of record is entirely negative for 
ankylosis and indicates that the appellant can raise his arm 
more than 25 degrees (abduction) from the side.  We note 
that, in May 1991 and June 2000private evaluation reports, 
Dr. Felix referred to "frozen shoulder"; however, he did 
not diagnose ankylosis, and there is no other medical 
evidence of record showing ankylosis.  We note that ankylosis 
is defined as immobility or consolidation of the joint due to 
disease, injury, or surgical procedure.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, 27th Ed., at 91.  Therefore, the assignment 
of a rating in excess of 30 percent under these codes is not 
warranted.

Additionally, the Board has considered the effect of pain 
upon the appellant's functional abilities, as is required by 
38 C.F.R. §§ 4.40, 4.45 (1999), and DeLuca v. Brown, 8 
Vet.App. 202 (1995).  Pain is an important disability factor 
that must be considered in the rating of orthopedic 
disabilities, and we observe that the appellant has 
consistently reported pain associated with movement of his 
shoulder joint, and the presence of "exquisite pain" has 
also been noted objectively.  Furthermore, the objective 
findings of record show diminished range of motion and 
instability of the shoulder joint, along with atrophy and 
weakness of the shoulder girdle muscles, which presumably 
accounts for some functional loss of the right upper 
extremity.  A body part which becomes painful on use must be 
regarded as seriously disabled when the pain is supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  However, "seriously 
disabled" does not necessarily mean entitlement to a 
disability evaluation in excess of the current disability 
evaluation.  In this case, the Board believes that an 
increased rating on the basis of painful motion is not 
warranted because there is no evidence 

that the appellant's painful motion imposes any greater 
disability than that already compensated for by the current 
30 percent disability evaluation.  Additionally, we note 
that, the rating schedule provides a maximum schedular 
evaluation of 30 percent for recurrent dislocation at the 
scapulohumeral joint (see 38 C.F.R. § 4.71a, Diagnostic Code 
5202).  Therefore, there is no plausible basis for increasing 
the disability evaluation without changing the diagnostic 
code, or criteria, by which the appellant's disability is 
evaluated.  As the appellant's disability is primarily 
characterized by recurrent dislocation, the Board believes 
that changing the diagnostic code assigned to evaluate his 
condition is inappropriate.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  While Dr. Felix, in his June 2000 statement, 
indicated that the veteran was permanently unemployable, it 
must be noted that this finding was not made with specific 
regard to the service-connected right shoulder disability.  
The appellant has submitted no evidence showing that his 
service-connected right shoulder disability, in and of 
itself, has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  Sworn testimony from an 
April 1993 personal hearing reflects that the appellant works 
as a baggage handler at an airport and that his shoulder 
treatment consists mostly of routine, bi-monthly, follow-up 
care by his private physician.  He noted that he could 
relocate his own shoulder without resort to professional 
medical care and reported no periods of hospitalization for 
the right shoulder.  As such, the Board is not required to 
remand this matter to VARO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

An increased evaluation for recurrent dislocation, post 
operative, of the right shoulder is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

